Citation Nr: 0215323	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  99-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left ankle 
condition.

3.  Entitlement to service connection for a left shoulder 
condition.

4.  Entitlement to service connection for low back 
disability.

5. Entitlement to service connection for a groin condition. 

(The issues of entitlement to service connection for a left 
ankle condition, a left shoulder condition, a low back 
disorder, and a groin condition, will be the subject of a 
later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to May 
1988, with various periods of active duty for training 
(ACDUTRA) with the Utah Army National Guard from June 1995 to 
December 1998, when he was discharged for physical 
disability.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2000 and December 2001, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah, for additional 
development. 

The Board is undertaking additional development on the issues 
of entitlement to service connection for a left ankle 
condition, a left shoulder condition, low back pain and a 
groin condition, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide the veteran notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the evidence is against the claim 
that the veteran has a  current right knee disability that 
began during or is causally linked to any incident of active 
duty or ACTDUTRA.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1131, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).
The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained and associated all 
of the veteran's available post-service records with the 
claims file, as well as personnel records showing his post-
service periods of ACDUTRA.  In addition, the RO advised the 
veteran of the evidence necessary to substantiate his service 
connection claim by the February 1999 Statement of the Case 
(SOC).  The Board notes that the VCAA made no change in the 
statutory or regulatory criteria which govern the criteria 
for service connection.  A December 2001 letter to the 
veteran informed the veteran of the VCAA and indicated that 
VA would request any pertinent medical records identified by 
the veteran.  As such, the veteran was kept apprised of what 
he must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require a medical 
examination in this case because the record currently before 
it contains sufficient medical evidence to make a decision on 
the claim.  Charles v. Principi, No. 01-1536 (U.S. Vet. App. 
Oct. 3, 2002); 38 U.S.C. § 5103A.  The record contains the 
veteran's service medical records from his active duty and 
periods of ACTUDRA, as well as his post-service VA treatment 
records.  As there is no indication of any injury to the 
right knee during active duty or periods of ACDUTRA, any 
current nexus opinion offered by a medical examiner would be 
either speculative or based on a history provided solely by 
the veteran, and therefore not probative or material to the 
etiology of the claimed disability.  See Reonal v. Brown, 5 
Vet. App. 458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 
474 (1993).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the veteran's claim 
for service connection, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the veteran regarding these issues are required based on the 
facts of the instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

The veteran has submitted correspondence directly to VA, and 
provided history and contentions during VA treatment 
appointments.  The veteran contends that he injured his right 
knee during his initial period of active duty, and that he 
was treated for residuals of that injury in 1988 and 1989 at 
the New Orleans VA Medical Center (VAMC).  He also asserts 
that he injured his right knee in-between periods of ACTDUTRA 
while undergoing physical exercise to remain in shape for 
ACTDUTRA. 

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records from his active duty 
from 1986 to 1988 show no right knee injury or disability.  A 
May 1988 report of medical history is of record, wherein the 
veteran denied current or past swollen or painful joints; 
bone, joint or other deformity; and trick or locked knee. 

A September 1988 report from the New Orleans VAMC provides 
that the veteran had injured his right knee two weeks earlier 
while playing football.  The impression was status post 
injury, right knee.  The veteran returned in December 1988 
and reported that in November 1988 fluid had been found in 
the knee.  The impression was joint effusion.  

An April 1995 enlistment examination report for the Utah Army 
National Guard indicates that physical examination of the 
veteran's lower extremities was normal, other than flat feet.  
On the corresponding report of medical history, the veteran 
denied current or past swollen or painful joints; bone, joint 
or other deformity; and trick or locked knee.  The veteran 
has submitted a photocopy he purports to be a medical record 
showing treatment of the right knee during his period of 
active duty.  The Board notes that the report is illegible.  

In October 1997, the veteran complained of bilateral knee 
pain of two weeks' duration.  The veteran reported that about 
two months earlier, he had noted gradual onset of pain and 
burning, above the knee caps, during days on which he was 
doing running and weight-lifting.  The veteran was noted to 
be in running as far as 2.5 miles a day, performing squats 
and lifting weights.  He denied prior musculoskeletal 
injuries, including of the knees.  It was noted that there 
was no joint swelling, fever or specific injury.  The 
diagnosis was bilateral quadriceps tendonitis.  

A November 1997 VA report from a VA physical therapist states 
that the veteran presented to physical therapy with bilateral 
knee pain, and findings consistent with patellofemoral 
syndrome, bilaterally, with evidence both clinically and by 
MRI of a right lateral meniscus tear in the posterior horn.  

A March 1998 VA treatment report provides that the veteran 
was given a diagnosis of bilateral knee pain, right more than 
left with right ACL meniscus tear.  He had complained of 
pain, occasional clicks, popping and giving out.  A June 1998 
VA medical statement notes that the veteran had 
patellofemoral syndrome in both knees.  

In September 1998, a Medical Duty Review Board found that the 
veteran had a left knee ACL post. horn (medial?) meniscal 
tear and recommended that he be separated from the Utah Army 
National Guard.  

A September 1998 VA report provides that the veteran 
complained of bilateral knee pain and left shoulder pain.  
The veteran's symptoms were noted as difficult to sort out.  
He did not recall a specific injury to the right knee but 
said that he had been told he might have a meniscal tear on 
that side.  It was noted that he underwent an MRI in 1996.  
Results of current physical examination were provided.  The 
pertinent impression was chronic ACL deficient right knee, 
with some instability type symptoms. 

In a statement made on a December 1998 FERS application, the 
veteran stated that he had bilateral knee pain that 
interfered with activity at times.  He said that he had a 
torn meniscus in the right ACL that interfered with his 
military duties.

A June 1999 medical report provides that the veteran reported 
pain and swelling of the knee with activity.  He said that he 
had injured his right knee ten years earlier on active duty 
while carrying 90-pound packs while running up and down 
hills.  The veteran reported that the knee improved after he 
left the marines and began again after he resumed weight 
lifting and running after joining the National Guard.  In 
July 1999, the veteran underwent a reconstruction of the 
right ACL, remit of medial meniscus and repair of lateral 
meniscus.  The surgery report noted an injury approximately 
ten years earlier.  
An October 2000 VA report provides that the veteran 
complained of right knee pain after he stepped out of his 
truck, twisted his ankle and fell onto his right knee.  The 
diagnosis was right knee contusion. 

VA treatment records dated in 2001, including October 2001 
emergency room reports, show that the veteran complained of 
right knee pain at various times.  Impressions included right 
knee pain, likely due to quadriceps tendon irritation vs. 
weakness, possible internal derangement, possible PCL tear, 
and ligamentous strain.  

In correspondence received in January 2002, the veteran 
stated that he hurt his right leg during his active duty, and 
asserts that a certain photocopy represents a record of such 
treatment.  He also presented additional details about the 
injury to the right knee that occurred in September 1988, a 
few months after separation, while playing football.  The 
veteran further stated that VA's strict and narrow focus on 
whether he had an actual right knee injury during any of his 
specific periods of ACDUTRA failed to take into account the 
reality of his Army National Guard service.  The veteran said 
that in order to be physically fit during the specific 
periods of ACDUTRA, he had to continue to work out between 
such periods.  He asserts that any injuries incurred during 
such training should be considered for purposes of service 
connection. 

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Active military, naval, or 
air service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24).  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right knee disability.  In this regard, the Board notes that 
it is the Board's responsibility to determine the probative 
weight of evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board recognizes that the medical evidence shows that 
over the past few years, the veteran has had a chronic right 
knee condition requiring physical therapy and surgery, and 
that the veteran asserts he injured his right knee during 
active duty from 1986 to 1988.  However, there is no 
competent medical evidence that the veteran incurred any 
injury to the right knee while on active duty.  The service 
medical records from his active duty are negative for any 
complaints, findings, symptoms, or diagnoses of the right 
knee.  Moreover, on a May 1988 report of medical history the 
veteran denied current or past swollen or painful joints; 
bone, joint or other deformity; and trick or locked knee.  In 
April 1995, the veteran's lower extremities were normal, 
other than flat feet, and he again denied current or past 
swollen or painful joints; bone, joint or other deformity; 
and trick or locked knee.  While June and July 1999 treatment 
records refer to a right knee injury ten years earlier on 
active duty, the veteran's service medical records are 
negative for such an injury.

Regarding the veteran's own assertions as to a nexus between 
his claimed active duty injuries and his current right knee 
condition, as a layperson he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, even if his service medical records did show a 
knee injury during his active duty, his own assertions would 
lack probative value as to the existence of any nexus between 
such injury and his current right knee condition.

Turning to the veteran's Army National Guard service, medical 
records dated from June 1995 to December 1998 indicate 
complaints of knee pain but fail to identify any specific 
injuries during that time period.  The Board has compared the 
dates of treatment during this period (October and November 
1997, March 1998 and September 1998) to the veteran's periods 
of ACDUTRA.  However, the dates of treatment do not 
correspond to the periods of ACDUTRA.  The Board observes 
although the veteran had ACDUTRA on September 4-5, 1998, the 
September 8, 1998 VA treatment report indicates that the pain 
began several weeks earlier.  

The Board has considered the veteran's contention that any 
injuries incurred during physical fitness activities 
performed outside of a period of ACDUTRA, but with the 
purpose of remaining fit for ACDUTRA, should count for 
compensable purposes.  However, the Board is constrained by 
the applicable law and regulations.  In this case, the 
relevant law is clear that service connection requires that 
an injury occur during an actual period of ACDUTRA (38 
U.S.C.A. § 101(24)) or during a period of inactive duty for 
training, which is not at issue here.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right knee disability, it must be denied.  
Inasmuch as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a right knee disability is denied.



		
	R. F.  WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

